DETAILED ACTION

Allowable Subject Matter
Claims 1, 3, 5-10, 12, and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the memory is further configured to return the data and the information gatherer is further configured to return the information according to a request of the host processor, wherein according to a request of the host processor, the memory returns the data to the host processor via a third path, and wherein the information gatherer returns the information to the host processor through a fourth path that connects the third path to the information gatherer, in combination with other recited limitations in claim 1.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest according to a request of the host processor, the PIM device returns the data to the host processor via a third path, and the PIM device returns the information to the
host processor through a fourth path that connects the third path to the information gatherer, in combination with other recited limitations in claim 9.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest returning the data from the memory and returning the information from the
information gatherer according to a request of the host processor wherein the returning of the data from the memory comprises returning the data to the host processor through a third path, and wherein the returning of the information from the information gatherer comprises returning the information to the host processor through a fourth path that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached Mon-Thurs 8 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Farley Abad/Primary Examiner, Art Unit 2181